Action for determination of claim to real property. The plaintiff having filed a stipulation that the claim in his complaint against the appellant involves only the *893property described in paragraph “ Eighth ” thereof, the order denying appellant’s motion to have the complaint made more definite and certain is affirmed, without costs. No opinion. Appellant’s time to answer is extended until ten days from the entry of the order hereon. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.